In the Fourth Court Of Appeals


                            Fourth Court Of Appeals District


                            San Antonio Texas Bexar County


Maryann Castro                                                                    -       —
                                                                                          -c-




                                                                                          F3
Manuel Castro
                                                                                          CO



                                                Re: Court Of Appeals Number: 04-14-00785-CV


                                                        Trial Court Case 2011 -Ci-15957




MOTION FOR APPELLEE MANUEL CASTRO TO PAY ARREARS IN MORTGAGE
OWED UNPAID BALANCE AS OF august 26, 2014 42,411.76 an affidavit filed by

BSI BANK TO BE PAID TO APPELLANT MARYANN CASTRO


To the Honorable Justices of the Fourth Court of Appeals:

Here Comes Appellant Maryann Castro pro-se in Appels Court

      This Motion is filed in good intent to make with the Mortgage holder BSI
Financial which was in default in Active Bankruptcy on 10/30/2013 this
information was withheld from Appellant Maryann Castro that Appellee Manuel
Castro was not paying the home mortgage and had put the Community that is in
the Agreement for Final Divorce in Bankruptcy Court and Appellee Manuel
Castro was not paying the Mortgage as required when her filed Bankruptcy on
or About August 2012 and did not notify the Court Judge Canales or Appellant
Maryann Castro on Oct 30,2013.


On Oct/9/2014 BSI issued a notice of default and intent to accelerate in the
amount 73,967.02.


Appellant Prays that the Court will enforce order of repayment to be made to
Appellant Maryann Castro so as to remain in good standing with the Mortgage
BSI as Appellee Manuel Castro failed to do when he allowed Mortgage not to be
paid and allowed the Community to go into foreclosure on January 6,2015 and
Appellant Maryann Castro has been the one holding on to the Community by
preventing foreclosure and had to retain Attorney Matthew Orbremier to

protect her home and homestead residence she resides at.


Appellee Manuel Castro and the non-spouse mistress Christina Pacheco
attempted to conspire and commit fraud when a Comparative Market Analysis a
realtors opinion was presented to the Court on Oct 30,2013 overvalued the
Community and attempted to have Appellant Maryann Castro pay 40,000 when

the value of the home is incorrect. Appellee Manuel Castro was in active
bankruptcy on Oct 30,2013 and had not made one mortgage payment as
required in his bankruptcy even involved a realtor who set up the fraud

Comparative Market Analysis to try to collect 40,000 In fraud equity.

Refinancing was not able to due to the account Appellee Manuel Castro put in
default and in active bankruptcy and removing Appellant Maryann Castro as
contact person to check on status of home mortgage Appellee Manuel Castro
allowed the nonspouse mistress Christina Pacheco to intervene in a home
mortgage Appellant Maryann Castro has interest in and Appellee Manuel Castro
did this to harm Appellant Maryann Castro and it do almost cost her the Home
1501 Olive st Jourdanton Texas in which Appellant Maryann Castro has
remained to live in.


Appellant Maryann Castro prays for Justice

   A) BSI Arrears as of Aug 26,2014 $42,411.76
   B) Bsi arrears as of Oct 09,2014$73,967.02
   C) Attorney Mathew Orbremier and BSI attorney email of the matter of
      home mortgage. Note shows unpaid principle is 220,897.02 value is
      225,000 Certified appraisal not the Comparative Market Analysis realtors
      opinion as submitted by Counsel Joseph Appelt on Oct 30,2013 showing
      351,375.00

   D) Counsel Joseph Appelt conspired to commit fraud for his client Appellee
      Manuel Castro and did this to hurt Appellant Maryann Castro knowing
      she is disabled and his client was carrying on an extra martial affair and in
active bankruptcy and was not paying the home mortgage and kept this

from the court Judge Canales and Appellant Maryann Castro to cause her
financial hardship and stress that was extreme causing depression.
Appellant Maryann Castro prays for justice


Respectfully

Ms. Maryann Castro Appellant pro-se     0 {
1501 Olive

Jourdanton Texas 78026

Pacattitude2014@gmail.com
830-496-0133

Filed 5/13/15     S|
1^96-cag Doc^S^'"Filed 09/04/14 Entered 09/04/14 20:37:39 Affidavit Pg 2 of 35




        4     Manuel G. Castro JV and Mary Caslro executed n Adjustable Raii Note dated March 07,
              1005. m favor of Wells Fargc Sank. N.A. in ttie original principal suraof 5i91.25Q.00
              {the "Noie").

        5. SSI FINANCIAL SERVICES. AS SERVICES FOR WELLS FARGO BANE, N.A. is siie /J-JX
              scrvicer of the loan and holds the Note.

              T!:e Note i^ secured by a Recordsd Deed of Trust enciJinberiria certain real prap^ny
              comrncnly known as 1501 OLIVa STREET, JOL^RDANTON,                      ^^T

        7.    The unpaid principal balance of ihft lor,n ns of August 26. 20]^ is S220.S97.72.

        3.    The ratai post-petiiiGn arTea.'age due as nf August 26. 2014 is S42^T+Tr*7-?Toni2 note        ^   '
              thai additional payments will came due after SepttsniberTriKrr-i. Aftaci'.ecl hereto as
              Exhibit "A" is a samrswiry of lhe Dui)tnr's post-paytnent history, including default
              djis=and amounts.


        9     The sums set forth in thi.f affklavil do not include any late charges, escrow advances,
              attorneys' fcL's. co.'t. or other fe^s and chargas thai migtit otherwise be included in the
              event :r,z     --   ,,-V              -         - ■-




 10/09/2014                       /           \)            \
 MANUEL G CASTRO JR.
                                  (           rS
 1501 OLIVE ST                                b=s
 JOURDANTON. TX 78026-2220


 Loan Number:                    44675
 Property Address:               1501 OLIVE STREET
                                 JOURDANTON, TX 78026


                            NOTICE OF DEFAULT AND INTENT TO ACCELERATE

 Dear MANUEL G CASTRO JR:


This      letter   is   formal    notice by   BSI   Financial   Services,   Inc.   (herein   as   "BSI")   the Service*    of the
 above-referenced loan, on behalf of MLB SUB I, LLC that you are in default under the terms of the documents
creating and securing your Loan described above, including the Note and Deed of Trust/Mortgage/Security
 Deed ("Security Instrument"), for failure to pay the amounts due.


The loan is due for 12/01/2011 and subsequent payments, plus late charges, fees and costs. As of today, the
total delinquency and reinstatement amount is S73,967.02, which consists of the following:


              Next Payment Due Date                                                                           12/01/2011
              Total Monthly Payments Due:                                                                    S66.367.76
                        (35 @ $1,732.72)
              Late Charges                                                                                     S4.204.26
              Other Fees:                                                                                      53,395.00
              Unapplied Balance:                                                                                  fSQ.OQ)

              TOTAL YOU MUST PAY TO CURE DEFAULT:                                                            373,967.02



It is possible that after payment of rhe amounts detailed above there may be other fees stiii due and
owing, including but not limited to other fees, escrow advances or corporate advances that BSI paid on
your behalf or advanced to your account.


This letter is a formal demand to pay S73,967.02. If the default, together with additional payments that
subsequently become due, is not cured by 11/13/2014, BSI will accelerate the note so that the entire debt is
immediately due and payable, and take steps to terminate your ownership in the property by a foreclosure
proceeding or other action to seize the property.


IF YOU ARE UNABLE TO BRING YOUR ACCOUNT CURRENT, BSI offers consumer assistance
programs designed to help resolve delinquencies and avoid FORECLOSURE. These services are provided
without cost to our customers. You may be eligible fora loan workout plan or other similar alternatives. If you
would like to learn more about these programs, you may contact the Loss Mitigation Department at (800)
327-7861, Monday-Wednesday S am to S pm EST, Thursday 8 am to 6 pm EST, Friday 8 am to 5 pm EST.
Saturday 8 am to 12 pm EST. WE ARE VERY INTERESTED IN ASSISTING YOU.


The default above can be cured by payment of the total delinquency and reinstatement amount plus any




TXJIOI
Page i of 3
                      FW: Property: 1501 OUVE STREET. JOURDANTON. TX 73026/ Ecrrower: Wary Ann Castro/BMFCW4CWM16

          Frcm: Matt Obermeier 
            To- PacattitudeO6          s^~      ^X
      Subject: FW: Property: 1501 OLIVE STREET, jOUR0^iTON1TX 78026/Borrower: Mary Ann Castro/BMPC#9408-
               0016                                /    (I       j
          Data: Won. Mar 9.2015 8:29 pm                 V.       ^~"^-^
Atiachmants: Castro 44S75 trial proposal.pdf (S07K)                                                 ^^

sV, net sure if you received mv --.?.!. 7r -,z.. * i -=cei; ■-:< in response was a different smsii stidjra. In
Lny svent, Etched is their oifa?. It's iot 500c. It rsquirss a 545,000.00 down payment w! ich ! ciow is
imcGc^;1-!;. ill tafr to you about it scon.

A!! ihs bast,

Mattiew Obermeier | CSGC | 14255 blancc Ra, Sen Antonio, TX 78215
P. 210-308-8600 I F. 210-305-6939 | C. 21G-296-O62S




From: Hocda, Sammy [mailto:Sammy.Hooda@SuckleyMadole.com]
Sent: Monday, March 9, 2015 10:09 AM
To: Matt Obermeier

sSbi3ct8REaip^operty: 1501 OLIVE STREET, JOURDANTON, TX 7S025 / Borrower: Mary Ann Castro /
BMPC#9408-0018


tviatt.

 attached Is the i^an modification thai my client csn offer Ms. Ossirc. Flsssa review ths =ani3 with your
 ciSnT ard advise on whether it wifi bs acceptsd or rsjected. .-25! free to give ns a call to discuss :ns
 matter, if nasded.




 Sammy 'r\oc-£-z
 Attorney ai Law
 Buckley Msdote, P..C.
 DD/H-Fs(: 972-643-6308
 Mobits: 214-213O03S
 SEmmy.Hocd2@3uckleyMedois.com


 From: Matt [mailto:Mau@osgdaw.com]
 Sent: Monday, February 09, 2015 8:55 AM

 Su'bj3fii: Re: Property: 1501 OLIVE STREET, JOURDANTON, TX 78026 / Borrower Mary Ann Csstro /
 BMPC#94Q8-Q016


 Please call my cell. That number is 210-236-5323. Thank you.

 Ssnt from my mobile. Please excuse my brevity, spelling, and punctuation.

 On Fzb 8, 2015, ai 1:2S PM, Hooda, Sammy  wrote:

           Mgtt

                                                                                                                    1/3
                                    FW; Property: 1501 OUVE STREET, JOURDANTON, TX78CZ6/ Borrower. Mary Ann Caslro/ BMFC#S408-CD16

            : navs confirmed with my client snc! 1PM on Tuesday, February 10, 2015 will for a conference
            csii However, i may be cue of the office and if sc then attorney Mike Bums will be Handling
            ;hs call on my bshaif. Fleass lei ms know if ihsrs srs any special calling instructions,
            oihsrwiss I will uss ths office phone number lisisd ;n your signature block.

            Fsei -Vss b /ascr. cut if Enything changes en your and. Thank you.

            Bsst P.scsrds


             Sammy Hccda
             Attorney si Law
             Buckley Medole, P.C.
             DD/E-Fax: 972-643-8608
             Mobile: 214-213-0039
             Ssmmy.Hcoda@BucklGyfviadoiG.com


             From: Matt [mailto:Matt@osgclaw.com]
             Sent: Friday, February 06, 2015 8:58 AM
             Tc: Hocda, Sammy
             Subject: RE: Property: 1501 OLIVE STREET, JOURDANTON, TX 7S02S / Borrower: Mary
             Ann Castro / BMPC#9408-0016

             Wiil i uesday st 1:00 work for a Donfsrence call?


              Matthew Obermeier [ GSGG | 1425c Sisnco Rd., Ssr Antonio, TX 78213
P. 210-303-S30Q I F. 210-308-6939 j C. 210-296-5323




              From: Hooda, Sammy [mailto:S3mmy.H0cda@BuckleyMad0le.com]
              Sent: Wednesday, February 4, 2015 8:09 AM
              To: Matt
              Cc: McKsnna, Susan
              Subject: RE: Property: 1501 OLIVE STREET, JOURDANTON, TX 78026 / Borrower: Many
              Ann Castro / BMPC#9408-0018

              Matt,

              I have spoken with my client regarding the referenced matter. My client is willing to consider
              Castro for a loan modification and has received a financial package that was submitted a few
              months ago. However, to ensure that the most update information is being reviewed, my
              client is requesting a conference call with you (and Castro) to review and answer some
              follow-up questions. Please let me know your availability next week to set-up a mutually
               agreeable date and time for the confersnes call.

               I look forward to hearing from you scon to further the resolution of this matter. Thsnk you.

               Best Regards,


               Sammy Hccda
               Attorney at Law
               Buckley Madole, P.C.
               14841 Dallas Parkway, Suite 425
               Dallas, TX 75254
               DD/E-Fax: 972-S43-6603

hKcs -Jim si! -sd ,ccm frtstm z\\ - std/sr> us/Pr t ntftrf sss s g 3
            5e]]er's Statement
                  Property At:




      Prepared For; Manuel Castro
                   15D2 Olivs
                   Jourdanton, JX 78026




     Suggested Marketing Price; $351,375




ns
                  Comparative Market Analysis
                                                 Property At:


                                                 Prepared For:
                                                 Manuel Castro
                                                     1501 Olive
                                           Jourdanton, TX 73026




                                                 Prepared By:
                                              Archie Marmolejo
                                              All Season Realty
                                                 —:'.±-' '-

                                                              Wi - -SB




                                                               All Season
                                                                   Realty   -
        Office Phone: (330) 281-5263
          Direct Une: (210) 347-7330
Personal Fax Number: (210) 5S9-6211

               Email: marTnolejoarchie@aoi.ccm


  THIS IS A BROKER PRICE OPINION OR COMPARA TIVE MARKET ANALYSIS AND SHOULD NOT BE CONSIDERED AN APPRAISAL
mshng My decsior, &*>&!& uponp myy wort; yDU should kno:; thit I have not followed rte
                                    ort; yU                                        rt guttta
                                                                                        ttta ford^pmJ
                                                                                              fod^J^
          or analyse
                l    contained
                        tid m the
                                h Uniform
                                      f    Standards of Ptofesshml Appnisal Prvctice of the Appeal FoundJon
                                           S




        Prepared By: Archie Marmolejo All Season Realty
ABUSHTAGE   HORTGJG£                                      /   iuuo   ia;i i   r.ti




       THXA3 APPRAISER LICENSING AND CERTIFICATION BOARD

                                                     \m




                            -.       .      ATE

                                     4           1

        Datcofl
                                                                 0
        Date ofExpiration:jun*30,2G06 "



                                 I




                 :. ■ SCA—-^TAL(tf Wflftn!'ar-
ADUANlAlit   H'JKIliAliS:    ha;!J Zl LJ/ /UbhU




                                                                                        Subjscl From
                                                                         1501 Olive St

                                                                                             2.^57
                                                                         ToKiJ Raoms         6
                                                                         Total Bcarno.iis    3
                                                                         *o!isl Saliroiims   2




                  fimtiR3i5Sl—"n3TM.torVllkido»*lpOTiiaaftmlwi imWo.nc
.Published «ti Feb 17, 2014
By: Yami VirginCandidaie running for judge caught red handed using box cutters to tear up opponents
signs. Joe Appelt, running for the 45ih District Court, was caught on video early Sunday morning cutting
Stephani Walsh's signs. In an interview with Fox San Antonio Appelt said this is a sign dispute between
candidates and I did something I shouldn't have Walsh says her husband and brother, both retired SARD
officers, sst up deer cameras to catch who was trashing her signs,To their surprise the first night they
captured video of a female child trashing the signs as a toddler watched from the backseat of a car being
driven by someone else. The second night it was a man in a hoodie who appears to be tearing up the
signs. The third night you can see in the video Appelt taking box cutters and cutting the signs. Walsh says
she will leave it up to Bexar county voters to decide if this is the type of behavior they e:;pect from a
judge. You can follow Yami Virgin on Twitter @yvirginor like on Facebook at Yami Virgin
Category




                                                           k         /        PJL


 A huSM                   -f Kjl             (KXk)
                                           co       dia